Exhibit 10.1

SEPARATION AGREEMENT AND GENERAL RELEASE

This Separation Agreement and General Release (“Separation Agreement”) is
entered into by and between Garry K. McGuire (“Executive” or “you”) and Avaya
Inc. (the “Company”), and confirms the agreement that has been reached with you
in connection with your termination of employment with the Company.

1.             Transition and Termination of Employment.  You agree that, except
as provided below, you shall cease to be employed by the Company as a senior
officer as of December 31, 2006, and until such date you will in good faith and
under the direction of the Board of Directors (including any committees thereof)
and the Chief Executive Officer and any of their respective designees perform
all the duties of the position of Chief Financial Officer.  During the period
from January 1, 2007 through March 30, 2007 (the “Transition Period”), you shall
continue as a non-executive employee and shall perform the duties set forth in
paragraph 2a below.  Your employment shall terminate as of the close of business
on March 30, 2007 (the “Separation Date”).  You further agree to execute any
additional documents necessary to effectuate the foregoing.

2.             In consideration of your execution of this Separation Agreement
and your compliance with its terms and conditions, and provided that you execute
the General Release attached hereto as Exhibit A and do not revoke such General
Release within the time frame provided therein for such revocation, the Company
agrees to pay or provide you with the following benefits, all of which exceed
any payment and benefits to which you are otherwise entitled and are the
exclusive benefits and payments to which you are entitled:

a.             In consideration of your continued services from January 1, 2007
through March 30, 2007, the Company shall continue to pay you at your current
rate of base salary, in accordance with the Company’s payroll practices, and
will continue your current car allowance.  In addition, during the Transition
Period, you shall continue to be entitled to participate in employee benefit
plans to which you are currently participating, in accordance with the terms of
such plans, as in effect from time to time.  During the Transition Period you
agree to be available to provide consultation and to respond promptly to the
best of your abilities to all inquiries relating to the Company, its finances or
any of its businesses.  Further, the Company will continue to provide home
security services during the Transition Period.

b.             The Company shall pay you a Severance Amount of $1,304,250.00. 
The Severance Amount shall be paid on July 3, 2007, unless you revoke this
Separation Agreement and General Release or the General Release attached hereto
as Exhibit A in accordance with the revocation terms set forth.  There shall be
deducted from the payment of the


--------------------------------------------------------------------------------




 

Severance Amount all applicable federal, state and local withholding taxes and
other appropriate deductions.

c.             You will be eligible to receive a 2006 bonus, in an amount
determined by the Compensation Committee of the Board (the “Committee”) in
accordance with the terms of the Company’s short term incentive plan, based on
an individual performance factor for you of 100% and the Company performance
factor as determined by the Committee.  You will not be eligible to receive any
bonus in respect of the Company’s 2007 fiscal year.

d.             The Company shall provide you with continued coverage under the
Company’s group health, vision and dental plans, on a basis that is
substantially similar to the coverage provided to the Company’s senior
executives (including, without limitation, with respect to the allocation of
premium costs), for a period of six months following the Separation Date.  You
may thereafter elect to continue your group health coverage pursuant to the
Consolidated Omnibus Budget Reconciliation Act (“COBRA”).  In addition, the
Company shall provide you with (i) financial counseling services for three
months following the Separation Date and (ii) outplacement services suitable to
your position for a period of one year following the Separation Date, at the
Company’s sole cost.

e.             In consideration for your agreement to remain in the position of
CFO and to assist in assuring a successful transition the Company agrees to pay
you a one-time lump sum payment of $350,000.00, payable on July 3, 2007.  There
shall be deducted from the payment of the amount in this paragraph 2e all
applicable federal, state and local withholding taxes and other appropriate
deductions.

f.              You acknowledge and agree that you are party to certain Stock
Option agreements in which you have been granted stock options to purchase
shares of common stock of the Company (the “Options”).  The Company agrees that,
subject to the terms and conditions of the Option Agreements, you shall be
entitled to exercise all vested Options held by you as of the Separation Date
until the earlier to occur of the ninetieth day following the Separation Date or
the original expiration date of the Options as set forth in the Option
Agreements.  You acknowledge and agree that all Options that have not vested as
of the Separation Date shall terminate on the Separation Date.

g.             The Company’s obligation to make the payments and to provide the
benefits set forth in paragraphs 2b through 2e above shall cease as of the date
of any breach of your obligations under the restrictive covenants set forth in
paragraph 7 hereof.

3.             Whether or not you execute this Separation Agreement, you will be
paid for any accrued but unused vacation days, and for previously submitted
un-reimbursed business expenses (in accordance with usual Company

2


--------------------------------------------------------------------------------




 

guidelines and practices), to the extent not theretofore paid.  In addition,
following the Separation Date, you will be entitled to receive vested amounts
payable to you under the Company’s 401(k) plan and other retirement and deferred
compensation plans in accordance with the terms of such plans and applicable
law.  Except as specifically set forth herein, your participation in all Company
plans shall remain subject to the terms and conditions of such plans as in
effect from time to time and you agree that such terms and conditions are
binding on you and the Company.

4.             You agree that, as a condition to your receipt of the payments
and benefits set forth in paragraphs 2b through 2e, you will execute the General
Release attached hereto as Exhibit A on the Separation Date.  None of the
payments or benefits described in paragraphs 2b through 2e above shall commence
prior to the Effective Date, as defined in the General Release.

5.             a.             You agree that you will not disparage or encourage
or induce others to disparage any of the Company, its subsidiaries and
affiliates, together with all of their respective past and present directors,
managers, officers, shareholders, partners, employees, agents, attorneys,
servants and clients and each of their predecessors, successors and assigns
(collectively, the “Company Entities and Persons”).

b.             The Company agrees that its Senior Officers will not disparage
you or encourage others to disparage you to third parties.  For purposes of this
section 5b, “Senior Officer” shall mean the CEO and the officers reporting
directly to the CEO.

c.             For the purposes of this Separation Agreement, the term
“disparage” as used in section 5a includes, without limitation, comments or
statements adversely affecting in any manner (i) the conduct of the business of
the Company Entities and Persons or (ii) the business reputation of the Company
Entities and Persons.  The term “disparage” as used in 5b refers to comments or
statements to third parties concerning the Executive’s performance, reputation
and conduct as CFO.  Nothing in this Separation Agreement is intended to or
shall prevent either party from providing testimony in response to a valid
subpoena, court order, regulatory request or other judicial, administrative or
legal process or otherwise as required by law.

6.             a.             You agree that you will cooperate with the Company
Entities and Persons and its or their respective counsel, in connection with any
investigation, inquiry, administrative proceeding or litigation relating to any
matter in which you were involved or of which you have knowledge by providing
truthful information, provided that such cooperation does not unreasonably
interfere with your then current professional and personal commitments.  The
Company agrees to reimburse you promptly for reasonable expenses necessarily
incurred by you, in connection with your cooperation pursuant to this paragraph.

3


--------------------------------------------------------------------------------




 

b.             You agree that, in the event you are subpoenaed by any person or
entity (including, but not limited to, any government agency) to give testimony
(in a deposition, court proceeding or otherwise) which in any way relates to
your employment by the Company, you will give prompt notice of such request
within two (2) business days of such request to the General Counsel of the
Company, Avaya Inc. 211 Mount Airy Road 3W365, Basking Ridge, NJ 07920, and will
provide the Company with a reasonable opportunity to contest the right of the
requesting person or entity to such disclosure before making such disclosure. 
Nothing in this provision shall require you violate your obligation to comply
with valid legal process.

7.             a.             You recognize and acknowledge and agree that
during your employment with the Company you have had access to highly
confidential and proprietary information relating to the Company and/or Company
Entities and Person and trade secrets (“Proprietary Information,” as described
herein) and the use, misappropriation or disclosure of  Proprietary Information
would cause irreparable injury to the Company; and it is essential to the
protection of the Company’s good will and to the maintenance of the Company’s
competitive position that Proprietary Information be kept secret and that you
not disclose Proprietary Information to others, or use any Proprietary
Information to your own advantage or the advantage of any third parties.  For
purposes of this Separation Agreement, the term “Proprietary Information” shall
include any and all information, in any form whatsoever, including but not
limited to, hard copy, computer floppy diskette, CD, CD-ROM drive, information
retained in electronic storage, or other information storage means, relating to
the Company’s technology; techniques; processes; tools; research and
development; market research, data and strategy; and, information relating to
sales, pricing and customers, including customer-specific sales information,
pricing policies and strategies.  You acknowledge and agree that your
obligations under this paragraph shall survive the Separation Date.

b.             You agree that during the period that you perform services for
the Company and thereafter until April 1, 2008, you will not, directly or
indirectly:

i)              Own, control, manage, loan money to, represent, render any
service or advice to or act as an officer, director, employee, agent,
representative, partner or independent contractor of any business whose business
materially competes with the business of the Company as conducted as of the
Separation Date (“Competitive Activities”); provided, however, that the
Executive may serve as a director of such corporation or other entity with the
prior written consent of the lead director of the Board or the General Counsel
of the Company, which consent shall not be unreasonably withheld; and provided
further, however, that the foregoing shall not prohibit you from passive
ownership of securities in any publicly traded company that is engaged in any
such business as long as you do not own more than five percent (5%) or more of
any class of the equity securities of such company; or

4


--------------------------------------------------------------------------------




 

ii)             Solicit, induce, or attempt to induce employees of the Company
or any affiliate of the Company to terminate their employment with, or otherwise
cease their relationship with the Company or any affiliated company, or

iii)            Solicit, induce, hire or attempt to solicit, induce or hire any
employee of the Company to work or provide services to any third party; or

iv)           Solicit to divert or take away or attempt to divert or to take
away, the business or patronage of any of the Company’s clients, customers or
accounts, or prospective clients, customers or accounts.

8.             You represent that as of the Separation Date, you will have
returned to the Company all property belonging to the Company and/or the Company
Entities and Persons (“Company Property”) including but not limited to
computers, cell phones, personal communication devices, keys, card access to the
building and office floors, credit card(s) and phone card(s).

9.             You shall be indemnified as provided under the Company’s
certificate of incorporation, bylaws and plans and any applicable laws in each
case to the extent  permitted by applicable laws, if you are made a party, or
are threatened to be made a party, to any action, suit or proceeding, whether
civil, criminal, administrative or investigative, in connection with acts or
omissions occurring during his tenure with the Company, against all cost,
expense, liability and loss (including, without limitation, attorney’s fees,
judgments, fines, or penalties and amounts paid or to be paid in settlement)
reasonably incurred or suffered by you in connection therewith.

10.           You agree that in consideration of the benefits to be provided to
you pursuant paragraphs 2b through 2e above, that you hereby waive, release and
forever discharge any and all claims and rights which you ever had, now have or
may have against Avaya Inc. and any of its subsidiaries or affiliated companies,
and their respective successors and assigns, current and former officers,
agents, board of directors members, representatives and employees, various
benefits committees, and their respective successors and assigns, heirs,
executors and personal and legal representatives (collectively referred to as
“Avaya Inc.”), based on any act, event or omission occurring before you execute
this Separation Agreement arising out of, during or relating to your employment
or services with the Company or the termination of such employment or services. 
This waiver and release includes, but is not limited to, any claims which could
be asserted now or in the future, under:  common law, including, but not limited
to, breach of express or implied duties, wrongful termination, defamation, or
violation of public policy; any policies, practices, or procedures of the
Company; any federal or state statutes or regulations including, but not limited
to, Title VII of the Civil Rights Act of 1964, as amended, the Age
Discrimination in Employment Act, 29 U.S.C. §621 et seq., 42 U.S.C. §2000e et
seq., the Civil Rights Act of §§1866 and 1871, the

5


--------------------------------------------------------------------------------




 

Americans With Disabilities Act, 42 U.S.C. §12101 et seq., the Employee
Retirement Income Security Act (“ERISA”), 29 U.S.C. §1001 et seq. (excluding
those rights relating exclusively to employee pension benefits as governed by
ERISA), the Family and Medical Leave Act, §2601 et. seq., the New Jersey Law
Against Discrimination, N.J.S.A. 10:5-1 et seq.; the Conscientious Employee
Protection Act, N.J.S.A. 34:19-1 et. seq.; any contract of employment, express
or implied; any provision of the United States or New Jersey Constitutions; any
provision of any other law, common or statutory, of the United States, the State
of New Jersey or any other state.

11.           By signing this Separation Agreement, you represent that you have
not and will not in the future commence any action or proceeding arising out of
the matters released hereby, and that you will not seek or be entitled to any
award of legal or equitable relief in any action or proceeding that may be
commenced on your behalf.

12.           The Company has advised the Executive to consult with an attorney
of his choosing prior to signing this Agreement.  The Executive represents that
he understands and agrees that the Executive has the right and has been given
the opportunity to review this Agreement and, specifically, the Release, with an
attorney.  The Executive further represents that he understands and agrees that
the Company is under no obligation to offer the Executive this Agreement, and
that the Executive is under no obligation to consent to the Release.  You
acknowledge that you:  (a) have carefully read this Separation Agreement in its
entirety; (b) have been provided at least twenty-one (21) days to consider the
terms of this agreement, although you may choose to sign this Separation
Agreement and return it to the Company sooner; (e) have seven (7) additional
days from the date you sign it to revoke your consent, in which case this
Separation Agreement shall become null and void; and (f) are signing this
Separation Agreement voluntarily and of your own free will and agree to abide by
all the terms and conditions contained herein.

13.           If any provision of this Separation Agreement is held by an
arbitrator or court of competent jurisdiction to be illegal, void or
unenforceable, such provision shall have no effect; however, the remaining
provisions shall be enforced to the maximum extent possible.  Further, if a
court or arbitrator should determine that any portion of this Separation
Agreement is overbroad or unreasonable, such provision shall be given effect to
the maximum extent possible by narrowing or enforcing in part that aspect of the
provision found overbroad or unreasonable.  Additionally, you agree that any
breach of the terms of paragraphs 5 or 7 shall constitute a material breach of
this Separation Agreement as to which the Company may seek all relief available
under the law in addition to the relief provided for in paragraph 2g.  In
addition, you agree that your willful and knowing failure to return Company
Property that relates to the maintenance of security of the Company Entities and
Persons or the maintenance of Proprietary Information constitutes a material
breach of this Separation Agreement as to which the Company may seek all
available relief under the law.

6


--------------------------------------------------------------------------------




 

14.           a.             This Separation Agreement is not intended, and
shall not be construed, as an admission that either the Executive or the Company
Entities and Persons have violated any federal, state or local law (statutory or
decisional), ordinance or regulation, breached any contract or committed any
wrong whatsoever.

b.             Should any provision of this Separation Agreement require
interpretation or construction, it is agreed by the parties that the entity
interpreting or construing this Separation Agreement shall not apply a
presumption against one party by reason of the rule of construction that a
document is to be construed more strictly against the party who prepared the
document.

15.           This Separation Agreement is binding upon, and shall inure to the
benefit of, the parties and their respective heirs, executors, administrators,
successors and assigns.

16.           a.             This Separation Agreement shall be construed and
enforced in accordance with the laws of the State of New Jersey without regard
to the principles of conflicts of law.

b.             With the exception of a claim for injunctive relief, for which
jurisdiction shall be reserved in the United States District Court, District of
New Jersey and/or state courts in Somerset County and with respect to which the
parties consent to personal jurisdiction, any controversy or claim arising out
of or relating to this Separation Agreement or the breach thereof shall be
settled in an arbitration to be held in Morristown, New Jersey by a single
arbitrator, in accordance with the National Rules for the Resolution of
Employment Disputes of the American Arbitration Association then in effect.  The
decision of the arbitrator shall be final and binding on the parties hereto and
judgment upon the award rendered by the arbitrator may be entered in any court
having jurisdiction thereof.  Each party shall pay his or its own costs and
attorneys’ fees, and arbitration fees shall be equally divided.

17.           Notwithstanding anything in this Separation Agreement to the
contrary, the parties hereby agree that it is the intention that any payments or
benefits provided under this Separation Agreement comply in all respects with
Section 409A of the Internal Revenue Code of 1986, as amended (“Code”) and any
guidance issued thereunder, and this Separation Agreement be interpreted
accordingly.  In addition, in the event that additional guidance with respect to
Section 409A of the Code becomes available prior to the Separation Date, upon
the Executive’s reasonable request, the parties will cooperate in good faith
with a view towards amending this Separation Agreement solely to the extent
necessary and appropriate to avoid adverse tax consequences pursuant to Section
409A of the Code, while retaining the economic benefits and burdens of the
Separation Agreement to the fullest extent possible.

7


--------------------------------------------------------------------------------




 

18.           You acknowledge that this Separation Agreement constitutes the
complete understanding between the Company and you, and, supersedes any and all
agreements, understandings, and discussions, whether written or oral, between
you and any of the Company Entities and Persons, including the Severance
Agreement between you and the Company, which shall terminate on the Separation
Date.  No other promises or agreements shall be binding on the Company unless in
writing and signed by both the Company and you after the date of this Separation
Agreement.

19.           You may accept this Separation Agreement by signing it and
returning it to Pamela F. Craven, Senior Vice President, General Counsel and
Secretary, Avaya Inc., 211 Mount Airy Road 3W365, Basking Ridge, NJ 07920.  The
effective date of this Separation Agreement shall be the date it is signed by
both parties, provided that the provisions of paragraphs 2b through 2e shall not
become effective until the Effective Date, as defined in the General Release
attached hereto as Exhibit A.  In the event you do not accept this Separation
Agreement as set forth above, this Separation Agreement, including but not
limited to the obligation of the Company to provide the payments and other
benefits referred to in paragraph 2 above, shall be deemed automatically null
and void.

 

Signature:

/s/ Garry K. McGuire

 

Date:

10/3/06

 

 

 

Garry K. McGuire

 

 

 

 

 

 

 

 

 

AVAYA INC.

 

 

 

 

 

 

 

 

By:

/s/ Roger C. Gaston

 

Date:

10/3/06

 

 

 

 

 

 

 

 

Title:

Senior Vice President, Human Resources

 

 

 

 

8


--------------------------------------------------------------------------------




 

EXHIBIT A

GENERAL RELEASE

THIS GENERAL RELEASE, entered into this [30th] day of [March, 2007] by Garry K.
McGuire, residing at [                      ] (hereinafter referred to as the
“Executive”).

W I T N E S S E T H:

WHEREAS, the Executive and Avaya Inc. having its principal offices in Basking
Ridge, New Jersey, entered into a Separation Agreement and General Release,
dated as of October __, 2006, (as such agreement may be amended from time to
time, the “Separation Agreement”), pursuant to paragraph 4 of which the
Executive agreed and covenanted, to execute this General Release in favor of
Avaya Inc., its affiliates and/or their respective officers, directors,
employees, agents and representatives; and

WHEREAS, the employment of the Executive terminated as of March 31, 2007;

NOW, THEREFORE, in exchange for the benefits to be provided to the Executive
pursuant paragraphs 2b through 2e of the Separation Agreement, it is agreed as
follows:

1.             Executive agrees to waive, release and forever discharge any and
all claims and rights which Executive ever had, now has or may have against
Avaya Inc. and any of its subsidiaries or affiliated companies, and their
respective successors and assigns, current and former officers, agents, board of
directors members, representatives and employees, various benefits committees,
and their respective successors and assigns, heirs, executors and personal and
legal representatives (collectively referred to as “Avaya Inc.”), based on any
act, event or omission arising out of, during or relating to his employment or
service with the Company or termination of such employment or service occurring
before Executive executes this General Release and subsequent to the date on
which the Executive executed the Separation Agreement.  This waiver and release
includes, but is not limited to, any claims which could be asserted now or in
the future, under:  common law, including, but not limited to, breach of express
or implied duties, wrongful termination, defamation, or violation of public
policy; any policies, practices, or procedures of Avaya Inc.; any federal or
state statutes or regulations including, but not limited to, Title VII of the
Civil Rights Act of 1964, as amended, 42 U.S.C. §2000e et seq., the Age
Discrimination in Employment Act, 29 U.S.C. §621 et seq., the Civil Rights Act
of §§1866 and 1871, the Americans With Disabilities Act, 42 U.S.C. §12101 et
seq., the Employee Retirement Income Security Act (“ERISA”), 29 U.S.C. §1001 et
seq. (excluding those rights relating exclusively to employee pension benefits
as governed by ERISA), the Family and Medical Leave Act, §2601 et. seq., the New
Jersey Law Against Discrimination, N.J.S.A. 10:5-1 et seq.; the Conscientious
Employee Protection Act, N.J.S.A. 34:19-1 et. Seq.; any contract of employment,
express or implied; any provision of the United States

9


--------------------------------------------------------------------------------




or New Jersey Constitutions; any provision of any other law, common or
statutory, of the United States, the State of New Jersey or any other state.

2.             Anything herein to the contrary not withstanding, the Executive
is not releasing:  (i) any rights to indemnification under the Articles of
Incorporation or By-Laws of the Company, or under any applicable insurance
policy, or any right to obtain contributions as permitted by law; (ii) his right
to enforce the terms and conditions of the Separation Agreement and General
Release; (iii) any rights or claims that arise after the Effective Date; or
(iv) any vested rights under the Company’s benefit plans.

3.             By signing this General Release, the Executive represents that he
has not and will not in the future commence any action or proceeding arising out
of the matters released hereby, and that he will not seek or be entitled to any
award of legal or equitable relief in any action or proceeding that may be
commenced on his behalf.

4.             The Executive acknowledges that Avaya Inc. has hereby advised him
to consult with an attorney of his choosing prior to signing this General
Release.  The Executive represents that he has had the opportunity to review
this General Release and, specifically, the release in paragraph 1, with an
attorney of his choice.  The Executive also agrees that he has entered into this
General Release freely and voluntarily.

5.             The Executive acknowledges that he has been given at least
twenty-one days to consider the terms of the General Release.  Furthermore, once
he has signed this General Release, the Executive shall have seven additional
days from the date of signing this General Release to revoke his consent
hereto.  The General Release shall not be effective, and no payments shall be
due under paragraphs 2b through 2e of the Separation Agreement, until the eighth
day after the Executive shall have executed this General Release and returned it
to the Company, assuming that the Executive has not revoked the Executive’s
consent to this General Release prior to such date (the “Effective Date”).

6.             In the event that any one or more of the provisions of this
General Release shall be held to be invalid, illegal or unenforceable, the
validity, legality and enforceability of the remainder of this General Release
shall not in any way be affected or impaired thereby.

7.             This General Release shall be governed by the law of the State of
New Jersey without reference to its choice of law rules.

10


--------------------------------------------------------------------------------




 

 

IN WITNESS WHEREOF, the Executive has executed this General Release as of the
date first set forth above.

 

 

 

Garry K. McGuire

 

11


--------------------------------------------------------------------------------